—In an action, inter alia, pursuant to Town Law § 268 (2) to enforce a zoning ordinance, the plaintiffs appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated November 15, 1995, which granted the defendants’ motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs failed to appeal the determination of the Town of Warwick Building Inspector to the Town of Warwick Zoning *282Board of Appeals (see, Town Law § 267-a [5]; Warwick Town Code § 164-53 [2]). Therefore, the Supreme Court properly dismissed the action on the ground that the plaintiffs failed to exhaust their administrative remedies (see, Matter of Nautilus Landowners Corp. v Harbor Commn., 232 AD2d 418; Matter of We’re Assocs. Co. v Commissioner of Dept, of Planning & Dev. of Town of Oyster Bay, 185 AD2d 820; see also, Matter of Glengariff Health Care Ctr. v New York State Dept. of Health, 205 AD2d 626). Mangano, P. J., Miller, Ritter and Thompson, JJ., concur.